Walton, J.
Two questions are presented for consideration. 'The first is whether in an action against one for taking from a -debtor a fraudulent transfer of property, for the purpose of keeping it away from his creditors, it is competent for the defendant To prove a declaration of the alleged debtor, made to the defendant, ; at the time of the transfer, but in the absence of the plaintiff, to '.the effect that he, the debtor, did not owe the plaintiff anything. We fail to discover any ground on which such evidence is -admissible, and the learned counsel for the defendant has referred >us to no authority for its admission. We think it is not admissible; and that the.ruling of the presiding judge, excluding such -.evidence, was correct. The second question is whether the .verdict is so clearly against1.the weight of evidence as to require '.the court to set it aside. We .think it is not. Consequently ithe entry must.be,

Motion and ^exceptions overruled. Judgment on the verdict.

Appleton, C. J., Virgin, Peters, Libbet and.S'ratONDS, JJ., concurred.